Order entered August 25, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00532-CV

             IN RE METHODIST CHARLTON MEDICAL CENTER, Relator

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-10629-G

                                            ORDER
                  Before Justice Bridges, Justice Lang-Miers and Justice Myers

       We GRANT the joint motion of the parties to dismiss the petition for writ of mandamus.

Based on the opinion of this date, we DISMISS the petition for writ of mandamus. We ORDER

each party to bear its own costs of this original proceeding.


                                                       /s/      DAVID L. BRIDGES
                                                                JUSTICE